     Case 3:19-cv-00477-REP Document 82 Filed 05/05/20 Page 1 of 2 PageID# 806



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




TREVOR FITZGIBBON


        Plaintiff,

V.                                         Civil Action No. 3:19cv477


JESSELYN A. RADACK,

        Defendant.




                                     ORDER


        For the reasons set forth on the record during the May 4th,

2020 conference call, it is hereby ORDERED that:

(1) DEFENDANT'S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.

12(b)(1) (ECF No. 47) is denied as moot with leave to refile the

motion according to the following schedule:

        (a) Defendant shall refile her Motion to Dismiss pursuant

        to 12(b)(1) by May 18, 2020;

        (b) Plaintiff shall file a response by May 24, 2020; and

        (c) Defendant shall file a reply by June 3, 2020;

(2) Defendant shall file a supplemental brief to DEFENDANT'S

MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6) (ECF No.

50) addressing the Subsection "Resulting Damage" (ECF No. 51 at

7-8) according to the following schedule:

        (a) Defendant shall file a supplemental brief by May 18,
Case 3:19-cv-00477-REP Document 82 Filed 05/05/20 Page 2 of 2 PageID# 807
